Citation Nr: 0212864	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee,
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

In March 2001, the Board remanded the case to the RO for 
further development, specifically for the RO to consider this 
matter in light of the requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA). 

 
FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. In an unappealed December 1975 rating decision, the RO 
denied service 
connection for bilateral hearing loss.

3. The evidence added to the record subsequent to the 
December 1975 rating 
decision, when viewed in the context of the entire record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran has bilateral hearing loss disability as 
defined by VA regulations.

5. Bilateral hearing loss was not manifested during service, 
sensorineural hearing loss was not manifested to a 
compensable degree within one year of service, and the 
veteran's bilateral hearing loss is not otherwise shown to 
be related to service.




CONCLUSIONS OF LAW

1. The RO's December 1975 decision denying entitlement to 
service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2. The evidence received subsequent to the RO's December 1975 
denial is new and 
material, and the requirements to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159).

3. Bilateral hearing loss was not incurred in or aggravated 
by active service, nor 
may bilateral sensorineural hearing loss be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim for service connection for bilateral hearing loss on 
the basis that he has submitted new and material evidence.  

The Board observes that the veteran's claim of service 
connection for this disorder was first considered and denied 
by the RO in a December 1975 rating decision.  The veteran 
was notified of that decision by VA letter dated in December 
1975, but he did not appeal the decision and it became final.  
See 38 U.S.C.A. § 7105(a)(c) (West 1991).  In May 1999, the 
veteran submitted a request to reopen his claim for service 
connection for bilateral hearing loss.  By rating decision in 
January 2000, the RO denied the claim on the basis that a 
well-grounded claim had not been submitted.  The veteran 
filed a Notice of Disagreement in January 2000, initiating 
this appeal.  As noted above, in March 2001, the Board 
remanded the case to the RO for further development, 
specifically for the RO to consider this matter in light of 
the requirements under the VCAA.  For the reasons stated 
below, the Board finds that the RO complied with the 
requirements of the VCAA and, therefore, complied with the 
instructions from the March 2001 remand. 

The VCAA provides that VA shall notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the
veteran's claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the January 2000 rating 
decision, February 2000 Statement of the Case, May 2000 
Supplemental Statement of the Case, June 2001 VA letter to 
the veteran, and October 2001 Supplemental Statement of the 
Case specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly informed the 
veteran of the evidence necessary to substantiate his claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In that 
regard, it appears that the veteran's service medical records 
are unobtainable, and are presumed to have been destroyed in 
the 1973 fire which took place at the National Personnel 
Records Center in St. Louis, Missouri.  Any additional 
efforts to obtain such records would be doomed to failure.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The United 
States Court of Appeals for Veterans Claims has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

While the veteran's service medical records are not of 
record, the RO appears to have undertaken all possible 
development to obtain records generated during the veteran's 
active service.  In July 1999, the RO sent a letter to the 
veteran notifying him of the information needed to support 
his claim in the absence of service medical records.  In June 
2001, the RO sent the veteran a letter specifically 
requesting names and addresses of any health care providers 
who treated him for hearing loss and enclosed VA Form 21-
4142, Authorization for Release of Information for the 
veteran's signature, so that VA cold obtain those records if 
there was no charge for records or a special release 
requirement  He was also advised regarding what evidence he 
should obtain and submit.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002)  The Board notes that all known 
VA and private medical records have been obtained and are 
associated with the claims file.  In addition, the RO 
afforded the veteran a comprehensive VA examination in August 
2001.  As such, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board concludes that the veteran's 
appeal is ready for disposition.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363. 

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see VCAA, 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

As noted above, the service medical records are unavailable 
for review.  The veteran's service records indicate that he 
served six months and eighteen days of foreign service, 
including his participation in the Ardennes Rhineland 
campaign in 1945.  The veteran received a Combat Infantry 
Badge in February 1945 and a honorable discharge in June 
1946.  

The evidence before the RO in December 1975 included private 
medical records from W. J. Troup, M.D. dated in October 1962.  
Dr. Troup treated the veteran on one occasion in October 
1962.  The veteran stated at that time that he noted his 
hearing was down and thought that maybe his ears needed 
cleaning.  The veteran did not have a recent cold or any ear 
infections.  The veteran stated that he worked where there 
was a lot of noise.  An audiogram graph accompanied the 
examination report.  The examiner noted that the results 
indicated that the veteran had a rather severe high tone 
hearing loss.  The diagnosis was high tone hearing loss, 
marked.  There was no reference to service.  

A July 1975 private medical statement from John M. Mills, 
M.D. indicated that he treated the veteran four times between 
November 1972 and May 1975.  He treated the veteran in 1972 
and 1973 for bilateral external otitis.  An audiogram graph 
accompanied the statement, however, the examiner did not 
interpret the results.  Dr. Mills stated that the veteran was 
seen in 1974 because of the hearing loss, which had been 
present since his service career.  At that point, Dr. Mills 
recommended a hearing aid trial through VA.  The diagnosis 
was sensorineural hearing loss.
 
The veteran also provided the RO in 1975 with numerous lay 
witness statements  from the following individuals: his 
cousin, older brother, parents, two neighbors, godmother, 
oldest sister, and two friends.  The witnesses attested to 
the fact that the veteran did not having difficulty hearing 
until after he returned from service.  The veteran's oldest 
sister, a registered nurse, stated that she recalled seeing 
the veteran in October 1946.  At that time, she remembered 
having to repeat words to him, especially if he wasn't facing 
her.  She asked him to see a doctor as soon as he returned 
home, but she didn't know how soon he saw a doctor.  She 
noticed his hearing loss more each time the family gathered.   

As noted earlier, service connection was previously denied 
for hearing loss in a December 1975 rating decision.  Service 
connection was denied because the hearing loss could not be 
associated with the veteran's active service due to post-
service high noise exposed employment and a lack of evidence 
of hearing loss for 16 years after service. 

The following evidence was associated with the claims file 
since December 1975: statements from the veteran, private 
medical records from Eye and Ear Associates from 1969 through 
May 2001 and Miracle-Ear Center dated in February 1999, and 
VA audio examination report dated in August 2001.  In his 
statement to the RO and in his substantive appeal, the 
veteran asserts that his hearing loss was sustained during 
service in the Army.  He recalled that at the time of his 
discharge, he was examined and found to have hearing loss.  
This loss of hearing was a direct result of his exposure in 
the infantry in a combat zone during World War II.  

Private medical records from Eye and Ear Associates from 1969 
through May 2001 showed that the veteran was given an 
audiogram in 1969, however, the audiogram graph associated 
with the records did not include an interpretation of the 
results.  The veteran was seen for treatment on numerous 
occasions from 1971 through May 2001.  Medical reports of 
particular importance include treatment he received in 
September 1971, wherein the veteran gave a history of 
impaired hearing and was given a hearing aid.  His listed 
occupation was mill worker.  In 1974, the examiner noted the 
veteran as having hearing loss from service in 1944.  In 
December 1991, the examiner noted that the veteran worked for 
the same company for 40 years.    

A February 1999 audiogram graph from Miracle-Ear Center was 
included in the claims file, however, the results were not 
interpreted. 

VA audio examination dated in August 2001 showed that the 
veteran complained of bilateral hearing loss since service.  
The loss had been progressive in nature.  The veteran 
reported a positive high-noise history in service.  He also 
reported a positive high-noise history in civilian life, with 
the last five years being required to wear ear protection.  
The veteran denied the presence of tinnitus.  Objective 
findings revealed the following: right ear 60 dB at 500 
hertz, 70 dB hertz at 1000 hertz, 90 dB at 2000 hertz, 105+ 
dB at 3000 hertz, and 105+ dB at 4000 hertz; left ear 60 dB 
at 500 hertz, 70 dB at 1000 hertz, 105 dB at 2000 hertz; 105+ 
dB at 3000 hertz, and 105+ dB at 4000 hertz.  Speech 
recognition scores using the Maryland CNC list were eight 
percent for the right ear and 10 percent for the left ear.

Diagnostic and clinical tests showed speech reception 
thresholds were severely reduced, with speech discrimination 
scores profoundly reduced bilaterally.  The diagnosis was 
severe to profound sensorineural bilateral hearing loss.  
According to the examiner, onset of the hearing loss, or the 
first factual evidence thereof, was in October 1962, 16 years 
from service.  A comparison of tests of October 1962, October 
1975 and February 1999 showed a progression of the loss from 
a high-frequency loss to a severe to profound loss.  This 
progression would indicate that something was occurring 
during this period that increased the hearing loss.  The 
examiner was unable to date the onset of hearing loss to 
service without resorting to pure speculation, as there were 
16 years between discharge and the first factual evidence of 
a hearing loss, with continued tests after that showing a 
progression.  The examiner opined that "it is less likely 
than not, that current hearing loss is the result of acoustic 
trauma reported in service."

Based on the record, the Board finds that new and material 
evidence sufficient to reopen the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
has been submitted, and to this extent the appeal is granted.  
38 C.F.R. § 3.156(a).  The evidence submitted since the 
December 1975 rating decision makes plausible the veteran's 
contentions that his current bilateral hearing loss is 
related to service.  The 1974 treatment record, received in 
connection with the attempt to reopen, is of particular 
importance in that it notes the veteran's hearing loss 
originated from service.  The 1974 treatment record from Eye 
and Ear Associates corroborates the medical opinion of Dr. 
Mills that the veteran's hearing loss was present since 
service. 

The evidence added to the record subsequent to the December 
1975 final rating decision is "new," in that it is not 
cumulative or redundant of evidence already of record.  
Furthermore, it is also "material," as it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's current bilateral hearing loss 
is related to service.  Therefore, in the opinion of the 
Board this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim is reopened.

Having reopened the claim for service connection for 
bilateral hearing loss, the Board must now consider whether 
the RO has fulfilled its duty to assist the veteran as 
required by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As noted above, 
the Board observes that the veteran's service medical records 
are not associated with the claims file, however, the RO 
appears to have undertaken all possible development to obtain 
records generated during the veteran's active service.  
Additionally, the RO notified the veteran of the information 
needed to support his claim in the absence of the service 
medical records by letter dated in July 1999.  Finally, as 
noted earlier, all known VA and private medical records have 
been obtained and are associated with the claims file, and 
the veteran was afforded a comprehensive VA examination in 
August 2001.  The Board finds that, based on the 
circumstances described above, the requirements under the 
VCAA (as pertain to this case) have been satisfied and the 
Board is now ready to consider the veteran's claim for 
service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  For purposes of applying VA law, impaired 
hearing is considered a disability when the requirements of 
38 C.F.R. § 3.385 are met.

At this point, the Board notes that in order to determine 
whether the veteran has  service-connected bilateral hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board observes that the medical evidence of record, 
specifically the latest testing and evaluation in the August 
2001 VA audio examination, demonstrates that the veteran has 
been shown to have bilateral hearing impairment by VA 
standards.  The question that now must be addressed is 
whether this hearing loss is attributable to his service.

Upon review, the medical records do not show that the 
veteran's hearing loss had its onset in service or 
sensorineural hearing loss within a year of separation from 
service.  The first medical evidence in the record indicating 
that the veteran had any hearing loss was in October 1962, 
approximately 16 years after service, which did not reference 
service.  

Because the veteran is a recipient of the Combat 
Infantryman's Badge, it would be appropriate to consider 38 
U.S.C.A. § 1154(b) in regard to his claim.  See also 
38 C.F.R. § 3.304(d).  Section 1154(b) provides that, in the 
case of any veteran who engaged in combat with the enemy 
during wartime service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service incurrence of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.

However, section 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link a currently claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet. App. 
9, 17 (1999), opinion withdrawn and appeal dismissed on other 
grounds, No. 98-772 (Nov. 20, 2000) (en banc order), holding 
that section 1154(b) "does not constitute a substitute for 
evidence of current disability, causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service [emphasis in 
original]."  See also Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996), in which the Court stated that, while section 
1154(b) relaxes the evidentiary requirement as to the 
evidence needed to render a claim well grounded, there is 
essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.  The 
Board notes that the veteran in the case at issue served in a 
combat zone during World War II, as evidenced by his receipt 
of the Combat Infantry Badge in February 1945.  He has 
asserted that his hearing loss is a direct result of exposure 
in the infantry during combat.  As such, the Board accepts 
the veteran's assertions that he experienced high-noise 
exposure and resulting hearing loss during combat.

Acceptance of the veteran's account of inservice hearing 
loss, however, does not equate with a grant of service 
connection, as noted above.  Similarly, his assertions 
regarding the inservice presence of hearing loss following 
combat acoustic trauma do not establish that the hearing loss 
suffered at that time was chronic.  Pursuant to 38 C.F.R. 
§ 3.303(b), "[w]ith chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  In the present case, 
it is not shown that any inservice hearing loss was chronic.  
There is no medical evidence of continuing disability during 
the balance of service, within the first post-service year or 
until many years following service discharge.  Also pursuant 
to 38 C.F.R. § 3.303(b), "[f]or the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  The unfortunate absence of 
any service medical records which might document a continuing 
hearing loss during the remaining portion of the veteran's 
service weighs against a conclusion that the inservice 
hearing loss was chronic.  There is also a lack of continuity 
of symptomatology to support the veteran's claim.  
"Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).  In the present case, 
there is no objective medical evidence of hearing difficulty 
until the veteran sought medical evaluation in 1962, many 
years following service discharge.  At that time a history of 
noise exposure at his place of employment was recorded, and 
no mention was made of inservice noise exposure.  Thus, while 
the Board accepts the veteran's statements concerning combat 
noise exposure and hearing loss, such hearing loss is not 
shown to have been chronic or to have resulted in continuity 
of symptomatology.

The competent medical evidence of record does not relate the 
veteran's bilateral hearing loss to service.  The VA audio 
examiner reported in August 2001 that it is less likely than 
not that the veteran's current hearing loss is the result of 
acoustic trauma reported in service.  The examiner found that 
a comparison of tests of October 1962, October 1975 and 
February 1999 showed a progression of the loss from a high-
frequency loss to a severe to profound loss.  According to 
the examiner, "[t]his progression would indicate that 
something was occurring during this period that increased the 
hearing loss."  The record supports the examiner's findings.  
The veteran reported a positive high-noise history in 
civilian life.  The October 1962 record noted that the 
veteran stated that he worked where there was a lot of noise 
and according to the medical records from Eye and Ear 
Associates, the veteran listed his occupation as a mill 
worker, working for the same company for 40 years.   

The Board acknowledges that Dr. Mills and the examiner from 
Ear and Eye Associates noted the veteran as having hearing 
loss from service, however, neither examiner provided a 
medical basis for the opinion and it appears that the 
opinions were based on the veteran's report of medical 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history, unenhanced by 
additional medical comment, does not constitute competent 
medical evidence).  Both statements were conclusory, and they 
provided no medical evidence showing bilateral hearing loss 
as a chronic disability related to service, or clinical 
findings supporting their statements.  Further, the fact that 
the veteran did not receive treatment for 16 years after 
service weighs against their statements.  Accordingly, these 
opinions regarding etiology are not given much weight.

The Board also notes the statement from the veteran's older 
sister, a registered nurse.  While she recalled him having 
difficulty hearing her as early as October 1946, she also 
acknowledged that she didn't know how soon, or if, he saw a 
doctor for treatment.  She reported no clinical test results.  
As noted above, the medical record is silent for any clinical 
findings or treatment for hearing loss until 1962 or 16 years 
after service.  Furthermore, although his sister noted that 
the veteran's hearing loss worsened each time the family 
gathered, there is persuasive evidence, supported by the VA 
audio examiner's findings, that the veteran's hearing 
worsened as a result of high-noise exposure in civilian life.        

In regard to the veteran's statements and the remaining lay 
witness statements, the Board notes that the veteran and the 
remaining lay witnesses do not appear to have any medical 
expertise and, as such, are not competent to offer an opinion 
as to medical etiology for his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are simply not capable of offering 
evidence that requires medical knowledge).  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran's bilateral hearing loss was 
not manifested during service or sensorineural hearing loss 
within one year of service, and his hearing loss is not 
otherwise shown to be related to service.  As such, the 
veteran's claim for service connection is denied.  In 
reaching this conclusion, the Board acknowledges that under 
38 U.S.C.A. § 5107(b), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  In this case, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 


ORDER

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

